317 F.2d 363
Andrew STEPHENS, Appellant,v.UNITED STATES of America, Appellee.
No. 20146.
United States Court of Appeals Fifth Circuit.
May 24, 1963.

James, M. Roberts, Atlanta, Ga., for appellant.
Edgar L. Jenkins, Asst. U.S. Atty., Atlanta, Ga., Charles L. Goodson, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and DEVANE, District Judge.
PER CURIAM.


1
Having considered the record carefully, we are of the clear opinion that no prejudical error was committed by the trial court and that the judgment of conviction and sentence must be affirmed.

The judgment is

2
Affirmed.